 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6                                                ***
                                                             Case No. 3:21-cv-00176-RFB-CLB
 7   ZANE M. FLOYD,
                                                                  ORDER TO PRODUCE
 8                      Plaintiff,                               ZANE M. FLOYD, #66514
 9            v.
10   CHARLES DANIESL, et al,
11                      Defendants.
12
        TO:        WILLIAM GITTERE, WARDEN, ELY STATE PRISON, ELY NV
13                 UNITED STATES MARSHAL FOR THE DISTRICT OF NEVADA
                   AND ANY OTHER UNITED STATES MARSHAL
14
15          THE COURT HEREBY FINDS that ZANE M. FLOYD, #66514, is presently in custody
16   of the Nevada Department of Corrections, located at Ely State Prison, Ely, Nevada.
17          IT IS HEREBY ORDERED that the Warden of Ely State Prison, or his designee, shall
18   arrange for and produce ZANE M. FLOYD, #66514, on or about Monday, May 10, 2021, at
19   the hour of 11:00 a.m., for a videoconference hearing by zoomgov technology in the instant
20   matter, and arrange for his appearance on said date as ordered and directed by the Court entitled
21   above, until ZANE M. FLOYD, #66514, is released and discharged by the said Court; and
22   that ZANE M. FLOYD, #66514 , shall thereafter be returned to the custody of the Warden, Ely
23   State Prison, Ely, Nevada, under safe and secure conduct.
24
25          DATED this 6th day of May, 2021.
26
27                                                      __________________________________
                                                        RICHARD F. BOULWARE, II
28                                                      UNITED STATES DISTRICT JUDGE
